1. Iran (vote)
- Resolution: Iran (RC B6-0406/2007)
- Before the vote on paragraph 15
Madam President, I ask for your leniency, and that of my colleagues, in submitting a last-minute oral amendment on account of the fact that we have just been informed of the arrest of a prominent human rights defender in Iran. The amendment is to add to paragraph 15 the following sentence: 'Condemns the arrest and imprisonment of human rights defender Dr Sohrab Razzaghi on 24 October 2007 and calls for his immediate and unconditional release;'
I have already spoken with most of the other political groups, and they are in agreement.
(Parliament agreed to accept the oral amendment)